Name: Council Regulation (EEC) No 1713/85 of 20 June 1985 amending Regulation (EEC) No 2969/83 establishing a special emergency measure to assist stock farming in Italy
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  Europe
 Date Published: nan

 25. 6. 85 No L 165/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1713/85 of 20 June 1985 amending Regulation (EEC) No 2969/83 establishing a special emergency measure to assist stock farming in Italy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty etablishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas Article 2 of Regulation (EEC) No 2969/83 (3) provides for the granting of aid for the conversion into medium-term loans of short-term loans taken up before 30 November 1983 to cover farmers' require ­ ments for the operation of the holdings referred to in Article 1 of that Regulation ; Whereas, because of the limited funds at the disposal of the agriculture credit institutions, it has been possible to accept only about one-half of the applica ­ tions made ; whereas, as a result, it has been possible for only part of the appropriations provided for in Article 4 of Regulation (EEC) No 2969/83 to be used ; Whereas the very difficult position of the farmers requires that the conversion ability should continue to be available to those farmers who have not yet benefited from the Community measure, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2969/83 is hereby amended as follows : 1 . In Article 2, '30 November 1983' is replaced by '1 May 1985' and the following subparagraph is added : 'However, a farmer may benefit from the aid only once.' 2 . The following phrase is added to Article 3 ( 1 ) : 'or an updating of such programme submitted by the Italian Government before 1 June 1985 and approved by the Commission.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 1985. For the Council The President R. ALTISSIMO (') OJ No C 131 , 30 . 5 . 1985, p. 4. (2) Opinion delivered on 14 June 1985 (not yet published in the Official Journal). (3) OJ No L 293, 25. 10 . 1983, p. 7 .